DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihashi et al. (U.S. Patent Publication 20110074825 A1) in view of Damiani et al. (U.S. Patent Publication 20020080043 A1) and Sato et al. (U.S. Patent Publication 20160239203 A1) .

    PNG
    media_image1.png
    701
    617
    media_image1.png
    Greyscale


Regarding claim 1, Nishihashi discloses “An input control device comprising: 
(Fig. 1, control unit 2) 
detect a position of an operation device  (Fig. 1, operation device 4) on a touch-sensor-equipped display; ([0036] “a touch panel 31 (FIG. 1) is provided on the screen 30 of the display device 3,”) 
acquire pieces of area information indicating respective multiple split areas  (Fig 2, split areas on display 3.  [0023] “As shown in FIGS. 2 to 6, four main regions 31 are assigned on the screen 30 of the display device 3.”) into which a screen of the touch-sensor-equipped display is split, ([0023] “As shown in FIGS. 2 to 6, four main regions 31) and attribution information for each of the multiple split areas; (Claim does not recite what is considered as “attribution information”. attribution information is a very broad term. Examiner interprets Fig. 3, 4,  temp up, wind up, temp down, back, wind down are attribution information under BRI. )  
detect details of an operation performed on the operation device; ([0021] ”navigation device 55. The control unit 2 controls the information devices 5 according to an operation to the operation device 4. The control unit 2 further performs a display control of the display device 3. The display device 3 has a rectangular screen. The rectangular screen of the display device 3 functions as a common display device of a television device or a navigation device. In addition, the rectangular screen of the display device 3 is configured to indicate an operation screen of the various information devices 5 according to a signal from the control unit 2.” [0022]) 
specify one of the split areas which includes the detected position of the operation device by using the pieces of area information acquired; and ([0029] “The operation screen of FIG. 2 is a menu screen for selecting one of the information devices 5 to be used. FIGS. 3 to 6 show screens each being for manipulating the information device 5 selected on the menu screen. FIG. 3 shows a lower rank operation screen indicated when determination input is performed to the operation image 300B of FIG. 2. FIG. 4 shows a lower rank operation screen indicated when determination input is performed to the operation image 301D of FIG. 3.” [0023] [0031])
Nishihashi does not discloses “specify an action corresponding to the detected details of the operation by using the attribution information corresponding to the split area specified.”
Damiani discloses “specify an action corresponding to the detected details of the operation by using the attribution information corresponding to the split area specified.” ([0025] “In the FIG. 3 example, display sector 40 shows the icon of an agenda, which, when selected, activates typical electronic organizer functions; and display sectors 42, 44, 46, 48 are headed "COMMUNICATE", "COMFORT", "TRAVEL" and "VEHICLE", which, when selected, respectively activate functions relating to communication with the outside world (telephone, messages, Internet), motoring comfort (entertainment, audio, temperature), interaction between the vehicle and the outside world (navigation, remote toll, traffic and travel information), and vehicle efficiency control (maintenance, diagnosis, security, travel parameter settings).”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate action by Damiani into device 
Nishihashi and Damiani do not disclose “the details of the operation corresponding to one of a plurality of types of operations; 
wherein the specified action depends on the type of operation performed from the plurality of types of operations as detected in the details of the operation.”
Sato discloses “the details of the operation corresponding to one of a plurality of types of operations; ([0109] “The types of operations that are brought into correspondence with the processing performed by the display controller 31 are not limited to examples illustrated in FIG. 8. The processing in No. 2 of FIG. 8 may be performed in a case where the operation detector 30 detects a double tap operation being two iterations of tap operations. In another example, the processing in No. 3 of FIG. 8 may be performed in a case where the operation detector 30 detects a tap operation, and the processing in No. 2 of FIG. 8 may be performed in a case where the operation detector 30 detects a long touch operation. In one embodiment, the user can perform an operation on a single operation target image 51 to make a setting for each of the plurality of split areas. This enhances the usability of the electronic apparatus 1”. Claim does not recite what is considered as “plurality of types of operations”. Types of operations is a very broad term. Examiner interprets “double tap operation”, “tap operation” are operation under BRI.) 
wherein the specified action depends on the type of operation performed from the plurality of types of operations as detected in the details of the operation.” ([0154] “FIG. 21 illustrates exemplary display contents of the display 16 in setting a lock screen. As illustrated in FIG. 21, in a case where operation detector 30 detects a long touch operation on the first corresponding image 74d, the display controller 31 causes a lock screen setting image 77 to be displayed over the first corresponding image 74d. The display controller 31 sets, as a lock screen that does not undergo transposition of application execution images, the split area 44d corresponding to the first corresponding image 74d. The predetermined operation for setting a lock screen is not limited to the above-mentioned long touch operation. For example, a lock screen may be set in a case where a double tap operation being two iterations of tap operations is detected.” [0109]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate operation by Sato into device of Nishihashi and Damiani.  The suggestion/motivation would have been to improve efficiency. (Sato: [0109])
Regarding claim 2, Nishihashi, Damiani and Sato disclose “wherein the processing circuitry splits the screen of the touch-sensor-equipped display into the multiple split areas, and assigns each of the multiple split areas the corresponding attribution information, (Nishihashi Figs, 2 – 6, [0021] – [0028])  the processing circuitry acquires the pieces of area information indicating the respective multiple split areas after splitting, and the attribution information for each of the multiple split areas, (Nishihashi Figs, 2 – 6, [0021] – [0031])  and the processing circuitry specifies in which one of the multiple split areas after splitting the detected position of the operation device is included.” (Nishihashi Figs, 2 – 6, [0021] – [0031])  
Regarding claim 3, Nishihashi, Damiani and Sato disclose “wherein the touch-sensor-equipped display is to be mounted in a vehicle, and the processing circuitry splits the screen of the touch-sensor-equipped display into the multiple split areas in such a way that the split areas correspond to positions of multiple occupants sitting in the vehicle.” (Nishihashi Figs, 2 – 6, [0021] – [0029])  
Regarding claim 4, Nishihashi, Damiani and Sato disclose “wherein the processing circuitry splits the screen of the touch-sensor-equipped display into the multiple split areas in such a way that the split areas correspond to display areas of multiple display objects to be displayed on the screen.” (Nishihashi Figs, 2 – 6, [0021] – [0029])  
 Regarding claim 5, Nishihashi, Damiani and Sato disclose “An input device comprising: the touch-sensor-equipped display; (Nishihashi Figs, 1 – 3, [0021] – [0029])  the operation device to be put on the touch-sensor-equipped display; (Nishihashi Figs, 2 – 6, [0021] – [0029]) and the input control device according to claim 1.” (Nishihashi Figs, 2 – 6, [0021] – [0029])
Regarding claim 6, claim 6 is rejected for the same reason of claim 1.

Claims 7 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihashi et al. (U.S. Patent Publication 20110074825 A1) in view of Damiani et al. (U.S. Patent Publication 20020080043 A1).
Regarding claim 7, Nishihashi discloses “An input control device comprising: 
processing circuitry to (Fig. 1, control unit 2) 
(Fig. 1, operation device 4) on a touch-sensor-equipped display, ([0036] “a touch panel 31 (FIG. 1) is provided on the screen 30 of the display device 3,”) 
the operation device being put on the touch-sensor-equipped display, the operation device including a first portion and a second portion movable with respect to the first portion; (Fig, 12 [0037]  [0039]. Claim does not say how operation device divide a first portion and a second portion. Claim does not say a first portion and a second portion are same or different.) BIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/EHL/cb/ehl/Application No.: 16/646,952Docket No.: 1163-1631PUS1 Reply dated April 6, 2021Page 5 of 11 Reply to Office Action of January 7, 2021 
acquire pieces of area information indicating respective multiple split areas into which a screen of the touch-sensor-equipped display is split, and attribution information for each of the multiple split areas; detect details of an operation performed on the operation device; 
specify one of the split areas which includes the detected position of the operation device by using the pieces of area information acquired; ([0029] “The operation screen of FIG. 2 is a menu screen for selecting one of the information devices 5 to be used. FIGS. 3 to 6 show screens each being for manipulating the information device 5 selected on the menu screen. FIG. 3 shows a lower rank operation screen indicated when determination input is performed to the operation image 300B of FIG. 2. FIG. 4 shows a lower rank operation screen indicated when determination input is performed to the operation image 301D of FIG. 3.” [0023] [0031]) and 
Nishihashi does not discloses “specify an action corresponding to the detected details of the operation by using the attribution information corresponding to the split area specified”.  Damiani discloses “specify an action corresponding to the detected details of the operation by using the attribution information corresponding to the split area specified.” ([0025] “In the FIG. 3 example, display sector 40 shows the icon of an agenda, which, when selected, activates typical electronic organizer functions; and display sectors 42, 44, 46, 48 are headed "COMMUNICATE", "COMFORT", "TRAVEL" and "VEHICLE", which, when selected, respectively activate functions relating to communication with the outside world (telephone, messages, Internet), motoring comfort (entertainment, audio, temperature), interaction between the vehicle and the outside world (navigation, remote toll, traffic and travel information), and vehicle efficiency control (maintenance, diagnosis, security, travel parameter settings).”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate action by Damiani into device of Nishihashi.  The suggestion/motivation would have been to improve efficiency. (Damiani: [0025])
Regarding claim 8, Nishihashi and Damiani disclose “wherein the operation device is in contact with the touch-sensor-equipped display at multiple contact portions, and the processing circuitry detects the position of the operation device on a basis of a center of gravity of the multiple contact portions”.  (Nishihashi Figs, 2 – 6, [0021] – [0029])  
Regarding claim 9, Nishihashi and Damiani disclose “wherein the processing circuitry detects the position of the operation device on a basis of a locus of a contact portion which is included in the operation device and where the operation device is in contact with the touch-sensor-equipped display”. (Nishihashi Figs, 2 – 6, [0021] – [0029])  

Alternately, Claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihashi et al. (U.S. Patent Publication 20110074825 A1) in view of Hong et al. (U.S. Patent Publication 20160209975 A1) and Li et al. (U.S. Patent Publication 20180364865 A1).


    PNG
    media_image2.png
    516
    568
    media_image2.png
    Greyscale

Regarding claim 1, Nishihashi discloses “An input control device comprising: 
processing circuitry to (Fig. 1, control unit 2) 
detect a position of an operation device  (Fig. 1, operation device 4) on a touch-sensor-equipped display; ([0036] “a touch panel 31 (FIG. 1) is provided on the screen 30 of the display device 3,”) 
acquire pieces of area information indicating respective multiple split areas  (Fig 2, split areas on display 3.  [0023] “As shown in FIGS. 2 to 6, four main regions 31 are assigned on the screen 30 of the display device 3.”) into which a screen of the touch-sensor-equipped display is split, ([0023] “As shown in FIGS. 2 to 6, four main regions 31) and attribution information for each of the multiple split areas; (Claim does not recite what is considered as “attribution information”. attribution information is a very broad term. Examiner interprets Fig. 3, 4,  temp up, wind up, temp down, back, wind down are attribution information under BRI.)  
detect details of an operation performed on the operation device; ([0021] ”navigation device 55. The control unit 2 controls the information devices 5 according to an operation to the operation device 4. The control unit 2 further performs a display control of the display device 3. The display device 3 has a rectangular screen. The rectangular screen of the display device 3 functions as a common display device of a television device or a navigation device. In addition, the rectangular screen of the display device 3 is configured to indicate an operation screen of the various information devices 5 according to a signal from the control unit 2.” [0022]) 
specify one of the split areas which includes the detected position of the operation device by using the pieces of area information acquired; and ([0029] “The operation screen of FIG. 2 is a menu screen for selecting one of the information devices 5 to be used. FIGS. 3 to 6 show screens each being for manipulating the information device 5 selected on the menu screen. FIG. 3 shows a lower rank operation screen indicated when determination input is performed to the operation image 300B of FIG. 2. FIG. 4 shows a lower rank operation screen indicated when determination input is performed to the operation image 301D of FIG. 3.” [0023] [0031])
Nishihashi does not discloses “specify an action corresponding to the detected details of the operation by using the attribution information corresponding to the split area specified.”
Hong discloses “specify an action corresponding to the detected details of the operation by using the attribution information corresponding to the split area specified.”  (Figs, 13-16, [0122] – [0129]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate action by Hong into device of Nishihashi.  The suggestion/motivation would have been to improve efficiency. (Hong: [00123])
Nishihashi and Hong do not disclose “the details of the operation corresponding to one of a plurality of types of operations; 
wherein the specified action depends on the type of operation performed from the plurality of types of operations as detected in the details of the operation.”
Li discloses “the details of the operation corresponding to one of a plurality of types of operations; ([0073] [0114] [0175]) 
wherein the specified action depends on the type of operation performed from the plurality of types of operations as detected in the details of the operation.” ([0175] [0203] [0244]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate operation by Li into device of 
Regarding claim 6, claim 6 is rejected for the same reason of claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 6 have been considered but are moot because the new ground of rejection do not applied to newly cited Sato and Li references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

US 20120262403 A1 discloses a control device for a motor vehicle, including a control touch-sensitive surface configured to detect a gesture by a user, which is exerted on said touch-sensitive surface and a unit for interpreting said detected gesture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693